          Case 1:19-cr-00486-ER Document 22
                                         21 Filed 10/22/19
                                                  10/21/19 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                  United States Attorney
                                                  Southern District of New York
                                                  The Silvio J. Mollo Building
                                                  One Saint Andrew’s Plaza
                                                  New York, New York 10007



                                                   October 21, 2019
                 10/22/2019

                                    Speedy trial time is excluded from October 24, 2019,
BY ECF                              until October 29, 2019, in the interest of justice.
                                    SO ORDERED.
The Honorable Edgardo Ramos
United States District Judge
Southern District of New York
40 Foley Square                                                      10/22/2019
New York, New York 10007

       Re:    United States v. Donald Blakstad, No. 19 Cr. 486 (ER)

Dear Judge Ramos:

    On October 18, 2019, the Court granted the defendant’s request to adjourn the next pretrial
conference from October 24 until October 29, 2019 at noon. In light of the adjournment, the
Government moves to exclude time pursuant to the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A),
through October 29, 2019. Counsel for the defendant consent to the Government’s request.



                                                   Respectfully submitted,

                                                   GEOFFREY BERMAN
                                                   United States Attorney


                                           By:     ____/s/__________________
                                                   Edward Imperatore
                                                   Assistant United States Attorney
                                                   (212) 637-2327

cc: Defense counsel (via ECF)
